DETAILED ACTION
Remarks
This office action is issued in response to communication filed on  10/14/20.  Claims 22-41 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
 	Claim 26 is objected to because of the following informalities:  Claim 26 recites in part “further include an identifier of and the ranking for each of the image”.  It appears that applicant intends to recite “further include an identifier of  . Appropriate correction is required.
Allowable Subject Matter
 	Claims 28-30 and 34  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
 	Claims 22,36 and 41 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 11,1 and 18 respectively of US Patent application 10,839,502 B2, hereinafter “502 Patent”. Although the claims at issue 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 22-24,31-33 and 35-41 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Endras et al. (US Patent Application Publication 2019/0294878 A1, hereinafter “Endras”)
 	As to claim 22, Endras teaches a system comprising: a display; a processor; and a memory storing instructions that, when executed by the processor, cause the system to: 
 	generate and provide a user interface for presentation via the display, the user interface comprising a session status report that includes a list of photographs to be captured in a photography session and associated indicators to visually indicate whether the photographs have been captured; (Endras Fig.5 )
 	receive an image captured by a camera; evaluate the image to determine whether the image meets criteria of at least one photograph of the photographs to be captured; and in response to a determination that the image meets the criteria of the at least one photograph, update the session status report presented via the display, the update including an update to the associated indicator of the at least one photograph in the list to visually indicate that the at least one photograph has been captured.(Endras Fig.5B and par [0079] teaches the application may output one or more visual cues in order to indicate to the user that the target view has been obtained. Endras par [0099] teaches a frame  is accessed and determined whether the accessed frame is identified as a specific view of a list of plurality of views) 

 	As to claim 23, Endras teaches the system of claim 22, wherein the session status report further includes criteria for each photograph in the list of photographs.(Endras par [0099] teaches plurality of views)

 	As to claim 24, Endras teaches the system of claim 22, wherein the system is caused to update the session status report to further include a preview of the image in association with the at least one photograph in the list.(Endras par [0079] teaches temporarily showing the image of the target view on the display to the user) 	
 	
 	As to claim 31, Endras teaches the system of claim 22, wherein the system is further caused to: generate and provide a view within the user interface for presentation via the display, the view comprising the image and one or more selectable controls to enable confirmation of whether the image meets the criteria of the at least one photograph.(Endras Fig.5E and par [0082] teaches  )

 	As to claim 32, Endras teaches the system of claim 31, wherein the system is caused to update the session status report to further include one or more of an identifier and a preview of the image in association with the at least one photograph in the list, and the view is generated and provided in response to a selection of the one or more of the identifier or the preview of the image.(Endras Fig.5H and par [0085] teaches icon includes a “1” indicating that this is the first damage indication input )

 	As to claim 33, Endras teaches the system of claim 31, wherein responsive to receiving one or more additional images that, upon evaluation, are determined to meet the criteria of the at least one photograph, the view comprises each of the image and the one or more additional images in a single view. (Endras Fig.5H and par [0085] teaches icon includes a “1” indicating that this is the first damage indication input )

 	As to claim 35, Endras teaches the system of claim 22, wherein the system is a mobile computing device, the camera is a camera of the mobile computing device, and the display is a screen of the mobile computing device.(Endras par [0022] teaches mobile device)


 	Claim 36 merely recites a method  to be performed by the system of claim 22. Accordingly, Endras teaches every limitation of claim 36 as indicates in the above rejection of claim 22.
 	Claim 41 merely recite a  computer readable storage medium comprising instructions executed by the processor of the system of claim 22. Accordingly, Endras teaches every limitation of claim 41 as indicates in the above rejection of claim 22.

	As to claim 37, Endras teaches the  method of claim 36, wherein evaluating the image further comprises: detecting one or more features of the image; determining whether the one or more features of the image are associated with the criteria of the at least one photograph of the photographs to be captured during the photography session; and determining a level of quality of each of the one or more features of the image determined to be associated with the criteria of the at least one photograph.(Endras par [0118] teaches determining the frame is good or bad  for a particular view) 	As to claim 38, Endras teaches the method of claim 36, further comprising: during the photography session, determining that images meeting criteria of one or more photographs from the list of photographs have not been captured; and in response to the determination, displaying a prompt to capture images that meet the criteria of the one or more of photographs in order to complete the photography session.(Endras par [0093] teaches the application determine whether As to claim 39, Endras teaches the method of claim 36, further comprising: receiving a photograph specification that includes the photographs to be captured during the photography session and criteria of each of the photographs; and generating the session status report based on the received photograph specification.( Endras  Fig.5E-F and par [0082] teaches the system may output menu 534) 	As to claim 40, Lambert teaches the method of claim 39, wherein receiving the photograph specification comprises: displaying a plurality of photograph specifications, including the photograph specification, in the user interface; and receiving a selection of the photograph specification via the user interface. (Endras par [0082] teaches user may input a selection from the menu 534)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Endras and further in view of  DiPersia et al.( US Patent Application Publication 2014/0089816 A1, hereinafter “DiPersia”)
 	As to claim 25, Endras teaches the system of claim 22 wherein when the system receives one or more additional images captured by the camera that, upon evaluation, are determined to meet the criteria of the at least one photograph.( Endras par [0099] teaches a frame  is accessed and determined whether the accessed frame is identified as a specific view of a list of plurality of views) 
 	Endras fails to teach the system is further caused to determine a ranking for the image and the one or more additional images.
 	However, DiPersia teaches the system is further caused to determine a ranking for the image and the one or more additional images.( DiPersia par [0081] teaches ranking photos and the ranking process may also account for the recency of photos to increase the ranking of new photos)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Endras and DiPersia to arrive at the claimed invention. One would have been motivated to make such combination to improve the display of the captured images.

 	As to claim 26, Endras and DiPersia teach the system of claim 25, wherein the system is caused to update the session status report to further include an identifier of and the ranking for each of the image and the one or more additional images in association with the at least one photograph in the list. (DiPersia par 

 	As to claim 27, Endras  and DiPersia teach the system of claim 25, wherein the system is caused to update the session status report to further include a preview of the highest ranking image in association with the at least one photograph in the list. (DiPersia par [0081] teaches ranking photos and the ranking process may also account for the recency of photos to increase the ranking of new photos, making them more likely to be displayed in the dynamic thumbnail)
Conclusion
	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/HIEN L DUONG/Primary Examiner, Art Unit 2175